 

STOCK REDEMPTION AGREEMENT

 

THIS STOCK REDEMPTION AGREEMENT (this “Agreement”) dated as of 5th May 2016, by
and between Consumer Electronics Ventures Corp. (the “Seller”) and LifeLogger
Technologies Corp., a Nevada corporation, (the “Company”). The Seller and the
Company are collectively referred to hereinafter as the “Parties”.

 

RECITALS

 

WHEREAS, Seller is currently the owner of 50,000,000 shares of the issued and
outstanding shares of Common Stock, $0.001 par value (the “Common Stock”) of the
Company.

 

WHEREAS, Pursuant to the terms and conditions of this Agreement, Seller desires
to sell, and Company desires to purchase and subsequently cancel, all of the
Seller’s rights, title, and interest in and to 40,000,000 of the Common Stock
(the “Shares”) as further described herein.

 

NOW, THEREFORE, in consideration of the covenants, promises and representations
set forth herein, and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, and intending to be legally bound
hereby, the parties agree as follows:

 

1. Agreement to Purchase and Sell; Share Cancellation. Subject to the terms and
conditions of this Agreement, simultaneous with the execution and delivery of
this Agreement, Seller shall sell, assign, transfer, convey, and deliver to the
Company, and the Company shall accept and purchase, the Shares and any and all
rights in the Shares to which Seller is entitled, and by doing so Seller shall
be deemed to have assigned all of her rights, titles and interest in and to the
Shares to the Company. Such sale of the Shares shall be evidenced by stock
certificates, duly endorsed in blank or accompanied by stock powers duly
executed in blank or other instruments of transfer in form and substance
reasonably satisfactory to the transfer agent of the Company. The Company shall
cancel the Shares upon Closing.

 

2. Consideration. The Seller has agreed to the sale and cancellation of the
Shares by the Company to reduce the number of shares of outstanding Common Stock
that is intended to increase the value of the remaining shares of Common Stock
held by the Seller.

 

3. Closing; Deliveries.

 

(a) The purchase and sale of the Shares shall be held on or before 28th April
2016 (the “Closing”).

 

(b) At the Closing, Seller shall deliver to the Company (i) one or more stock
certificates evidencing the Shares, duly endorsed in blank or accompanied by
stock powers duly executed in blank with medallion guarantee, or other
instruments of transfer in form and substance reasonably satisfactory to the
Company, (ii) documents to substantiate identification of Seller (i.e. driver’s
license or Passport) and (iii) such other documents as may be required under
applicable law or reasonably requested by the Company.

 

4. Representations and Warranties of Seller. As an inducement to the Company to
enter into this Agreement and to consummate the transactions contemplated
herein, Seller represents and warrants to the Company as follows:

 

4.1 Authority. Seller has the right, power, authority and capacity to execute
and deliver this Agreement, to consummate the transactions contemplated hereby
and to perform his obligations under this Agreement. This Agreement constitutes
the legal, valid and binding obligations of Seller, enforceable against Seller
in accordance with the terms hereof.

 

 Page 1 of 5 

 

 

4.2 Ownership. Seller is the sole record and beneficial owner of the Shares, has
good and marketable title to the Shares, free and clear of all Encumbrances
(hereafter defined), other than applicable restrictions under applicable
securities laws, and has full legal right and power to sell, transfer and
deliver the Shares to the Company in accordance with this Agreement.
“Encumbrances” means any liens, pledges, hypothecations, charges, adverse
claims, options, preferential arrangements or restrictions of any kind,
including, without limitation, any restriction of the use, voting, transfer,
receipt of income or other exercise of any attributes of ownership. Upon the
execution and delivery of this Agreement, the Company will receive good and
marketable title to the Shares, free and clear of all Encumbrances, other than
restrictions imposed pursuant to any applicable securities laws and regulations.
There are no stockholders’ agreements, voting trust, proxies, options, rights of
first refusal or any other agreements or understandings with respect to the
Shares.

 

4.3 Valid Issuance. The Shares are duly authorized, validly issued, fully paid
and non-assessable, and were not issued in violation of any preemptive or
similar rights.

 

4.4 No Conflict. None of the execution, delivery, or performance of this
Agreement, and the consummation of the transactions contemplated hereby,
conflicts or will conflict with, or (with or without notice or lapse of time, or
both) result in a termination, breach or violation of (i) any instrument,
contract or agreement to which the Seller is a party or by which he is bound, or
to which the Shares are subject; or (ii) any federal, state, local or foreign
law, ordinance, judgment, decree, order, statute, or regulation, or that of any
other governmental body or authority, applicable to the Seller or the Shares.

 

4.5 No Consent. No consent, approval, authorization or order of, or any filing
or declaration with any governmental authority or any other person is required
for the consummation by the Seller of any of the transactions on its part
contemplated under this Agreement.

 

4.6 No Other Interest. Except for the remaining shares of Common Stock
referenced above, neither Seller nor any of her respective affiliates has any
interest, direct or indirect, in any shares of capital stock or other equity in
the Company or has any other direct or indirect interest in any tangible or
intangible property which the Company uses or has used in the business conducted
by the Company, or has any direct or indirect outstanding indebtedness to or
from the Company, or related, directly or indirectly, to its assets, other than
the Shares.

 

4.7 Affiliate Status. Seller is an owner of more than ten percent (10%) of the
outstanding capital stock of the Company.

 

4.8 Full Disclosure. No representation or warranty of the Seller to the Company
in this Agreement omits to state a material fact necessary to make the
statements herein, in light of the circumstances in which they were made, not
misleading. There is no fact known to the Seller that has specific application
to the Shares or the Company that materially adversely affects or, as far as can
be reasonably foreseen, materially threatens the Shares or the Company that has
not been set forth in this Agreement.

 

5. Representations and Warranties of the Company. As an inducement to Seller to
enter into this Agreement and to consummate the transactions contemplated
herein, the Company represents and warrants to Seller as follows:

 

5.1 Authority. the Company has the right, power, authority and capacity to
execute and deliver this Agreement, to consummate the transactions contemplated
hereby and to perform its obligations under this Agreement. This Agreement
constitutes the legal, valid and binding obligations of the Company, enforceable
against the Company in accordance with the terms hereof.

 

 Page 2 of 5 

 

 

5.2 No Consent. No consent, approval, authorization or order of, or any filing
or declaration with any governmental authority or any other person is required
for the consummation by the Company of any of the transactions on its part
contemplated under this Agreement.

 

5.3 No Conflict. None of the execution, delivery, or performance of this
Agreement, and the consummation of the transactions contemplated hereby,
conflicts or will conflict with, or (with or without notice or lapse of time, or
both) result in a termination, breach or violation of (i) any instrument,
contract or agreement to which the Company is a party or by which it is bound;
or (ii) any federal, state, local or foreign law, ordinance, judgment, decree,
order, statute, or regulation, or that of any other governmental body or
authority, applicable to the Company.

 

6. Indemnification; Survival.

 

6.1 Indemnification. Each party hereto shall jointly and severally indemnify and
hold harmless the other party and such other party’s agents, beneficiaries,
affiliates, representatives and their respective successors and assigns
(collectively, the “Indemnified Persons”) from and against any and all damages,
losses, liabilities, taxes and costs and expenses (including, without
limitation, attorneys’ fees and costs) (collectively, “Losses”) resulting
directly or indirectly from (a) any inaccuracy, misrepresentation, breach of
warranty or nonfulfillment of any of the representations and warranties of such
party in this Agreement, or any actions, omissions or statements of fact
inconsistent with in any material respect any such representation or warranty,
(b) any failure by such party to perform or comply with any agreement, covenant
or obligation in this Agreement.

 

6.2 Survival. All representations, warranties, covenants and agreements of the
parties contained herein or in any other certificate or document delivered
pursuant hereto shall survive the date hereof until the expiration of the
applicable statute of limitations.

 

7. Miscellaneous.

 

7.1 Further Assurances. From time to time, whether at or following the Closing,
each party shall make reasonable commercial efforts to take, or cause to be
taken, all actions, and to do, or cause to be done, all things reasonably
necessary, proper or advisable, including as required by applicable laws, to
consummate and make effective as promptly as practicable the transactions
contemplated by this Agreement.

 

7.2 Notices. All notices or other communications required or permitted hereunder
shall be in writing shall be deemed duly given (a) if by personal delivery, when
so delivered, (b) if mailed, three (3) business days after having been sent by
registered or certified mail, return receipt requested, postage prepaid and
addressed to the intended recipient as set forth below, or (c) if sent through
an overnight delivery service in circumstances to which such service guarantees
next day delivery, the day following being so sent to the addresses of the
parties as indicated on the signature page hereto. Any party may change the
address to which notices and other communications hereunder are to be delivered
by giving the other parties notice in the manner herein set forth.

 

 Page 3 of 5 

 

 

7.3 Choice of Law; Jurisdiction. This Agreement shall be governed, construed and
enforced in accordance with the laws of the State of Florida, without giving
effect to principles of conflicts of law. Each of the parties agree to submit to
the jurisdiction of the federal or state courts located in Palm Beach County,
Florida in any actions or proceedings arising out of or relating to this
Agreement. Each of the parties, by execution and delivery of this Agreement,
expressly and irrevocably (i) consents and submits to the personal jurisdiction
of any of such courts in any such action or proceeding; (ii) consents to the
service of any complaint, summons, notice or other process relating to any such
action or proceeding by delivery thereof to such party as set forth in Section
7.2 above and (iii) waives any claim or defense in any such action or proceeding
based on any alleged lack of personal jurisdiction, improper venue or forum non
conveniens or any similar basis. EACH OF THE UNDERSIGNED HEREBY WAIVES FOR
ITSELF AND ITS PERMITTED SUCCESSORS AND ASSIGNS THE RIGHT TO TRIAL BY JURY IN
ANY ACTION OR PROCEEDING INSTITUTED IN CONNECTION WITH THIS AGREEMENT.

 

7.4 Entire Agreement. This Agreement sets forth the entire agreement and
understanding of the parties in respect of the transactions contemplated hereby
and supersedes all prior and contemporaneous agreements, arrangements and
understandings of the parties relating to the subject matter hereof. No
representation, promise, inducement, waiver of rights, agreement or statement of
intention has been made by any of the parties which is not expressly embodied in
this Agreement.

 

7.5 Assignment. Each party’s rights and obligations under this Agreement shall
not be assigned or delegated, by operation of law or otherwise, without the
other party’s prior written consent, and any such assignment or attempted
assignment shall be void, of no force or effect, and shall constitute a material
default by such party.

 

7.6 Amendments. This Agreement may be amended, modified, superseded or
cancelled, and any of the terms, covenants, representations, warranties or
conditions hereof may be waived, only by a written instrument executed by the
parties hereto.

 

7.7 Waivers. The failure of any party at any time or times to require
performance of any provision hereof shall in no manner affect the right at a
later time to enforce the same. No waiver by any party of any condition, or the
breach of any term, covenant, representation or warranty contained in this
Agreement, whether by conduct or otherwise, in any one or more instances shall
be deemed to be or construed as a further or continuing waiver of any such
condition or breach or a waiver of any other term, covenant, representation or
warranty of this Agreement.

 

7.8 Counterparts. This Agreement may be executed simultaneously in two or more
counterparts and by facsimile, each of which shall be deemed an original, but
all of which together shall constitute one and the same instrument.

 

7.9 Severability. If any term, provisions, covenant or restriction of this
Agreement is held by a court of competent jurisdiction or other authority to be
invalid, void or unenforceable, the remainder of the terms, provisions,
covenants and restrictions of this Agreement shall remain in full force and
effect and shall in no way be affected, impaired or invalidated so long as the
economic or legal substance of the transactions contemplated hereby is not
affected in any manner materially adverse to any party. Upon such determination,
the parties shall negotiate in good faith to modify this Agreement so as to
effect the original intent of the parties as closely as possible in an
acceptable manner in order that the transactions contemplated hereby be
consummated as originally contemplated to the fullest extent possible.

 

7.10 Interpretation. The parties agree that this Agreement shall be deemed to
have been jointly and equally drafted by them, and that the provisions of this
Agreement therefore shall not be construed against a party or parties on the
ground that such party or parties drafted or was more responsible for the
drafting of any such provision(s). The parties further agree that they have each
carefully read the terms and conditions of this Agreement, that they know and
understand the contents and effect of this Agreement and that the legal effect
of this Agreement has been fully explained to its satisfaction by counsel of its
own choosing.

 

SIGNATURE PAGE FOLLOWS.

 

 Page 4 of 5 

 

 

SIGNATURE PAGE TO REDEMPTION AGREEMENT

 

IN WITNESS WHEREOF, the parties have duly executed this Stock Redemption
Agreement as of the date first above written.

 

  SELLER:       Consumer Electronics Ventures Corp.       By: /s/ Andreas
Moustra     Andreas MOUSTRAS     Signed in Limassol, Cyprus   Title: Director  
    PURCHASER:       LifeLogger Technologies Corp.       By: /s/ Stewart Garner
    Stewart Garner, Chief Executive Officer

 

 Page 5 of 5 

 

 

 

